 1 ANDREW T. KOENIG, State Bar No. 158431
   Attorney at Law
 2 93 S. Chestnut Street, Suite 208
   Ventura, California 93001
 3 Telephone: (805) 653-7937
   Facsimile: (805) 653-7225
 4 E-Mail: andrewtkoenig@hotmail.com
 5   Attorney for Plaintiff Richard Rodriguez
 6
 7
 8                         UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA
 9                               WESTERN DIVISION
10
     RICHARD RODRIGUEZ,                     ) CASE NO. CV-17-00495-VBF(AGR)
11                                          )
                                            )
12         Plaintiff,                       ) ORDER
                                            ) AWARDING ATTORNEY’S
13             v.                           ) FEES AND COSTS PURSUANT
                                            ) TO THE EQUAL ACCESS TO
14                                          ) JUSTICE ACT, 28 U.S.C.
     NANCY A. BERRYHILL,                    ) § 2412(d)
15   Acting Commissioner of Social          )
     Security,                              )
16                                          )
                                            )
17                  Defendant.              )
                                            )
18
19       Based upon the parties’ Stipulation for Award of EAJA Fees (“Stipulation”),
20   IT IS ORDERED that Plaintiff is awarded attorney fees under the Equal Access to
21   Justice Act in the amount of SIX-THOUSAND THREE-HUNDRED FIFTY
22   DOLLARS and NO CENTS ($6,350.00), as authorized by 28 U.S.C. § 2412(d),
23   and no costs subject to the terms of the Stipulation.
24   Dated:2FWREHU
25
                                        ____________
                                         __________________
                                                   _______
                                                         ___
                                 __________________________________________
26                               UNITED STATES MA  AGISTRAAT JUDGE
                                                 MAGISTRATE

27
28

                                                1
